DISMISS; Opinion Filed November 5, 2019




                                                   In the
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                           No. 05-19-00865-CV

         THOMAS G. BROWN D/B/A/ B & B CONSTRUCTION COMPANY, Appellant
                                       V.
                      FIRST STATE BANK OF TEXAS, Appellee

                           On Appeal from the 86th Judicial District Court
                                      Kaufman County, Texas
                                   Trial Court Cause No. 56631

                                  MEMORANDUM OPINION
                           Before Justices Pedersen, III, Reichek, and Carlyle
                                       Opinion by Justice Carlyle
       We questioned our jurisdiction over this appeal from the trial court’s July 9, 2019 summary

judgment because it appeared the judgment was not final. An appeal may only be taken from judgment

disposing of all parties and claims, subject to mostly statutory exceptions. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). The judgment here finally disposed of appellant’s claims against

appellee but did not dispose of appellant’s claims against a third party.

       At our request, the parties filed letter briefs addressing our jurisdiction. Appellant’s letter directs

the majority of its focus at federal criminal statutes as the basis for our jurisdiction. We are not a federal
court. We, and the district court below, are courts of the state of Texas. Federal statutes do not establish

our jurisdiction.1

             Because this appeal is not from a final judgment disposing of all claims against all parties, and

because there is no order severing the claims appellant purports to appeal from those that remain, we

dismiss the appeal.2 See TEX. R. APP. P. 42.3(a).



                                                                                         /Cory L. Carlyle/
                                                                                         CORY L. CARLYLE
                                                                                         JUSTICE



190865F.P05




      1
        Appellant fails to even cite to appropriate federal jurisdictional statutes. It appears the gist of appellant’s argument is that this court has jurisdiction
to decide appeals in cases including causes of action based on federal statutes. This is what is called “federal question” jurisdiction, the authority for which
resides in 28 U.S.C. § 1331, and it is the basis for jurisdiction in federal, not state, district court. And federal appeals courts’ jurisdiction over final decisions
of federal district courts is described by 28 U.S.C. § 1291. But these statutes do not define our jurisdiction as a state court. Appellant’s letter response to our
jurisdictional question identifies no basis for this court to exercise jurisdiction in this case at this time.
      2
          We also deny appellant’s motion to consolidate this appeal into a previously dismissed appeal.

                                                                           –2–
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         JUDGMENT

 THOMAS G. BROWN D/B/A/ B & B                         On Appeal from the 86th Judicial District
 CONSTRUCTION COMPANY, Appellant                      Court, Kaufman County, Texas
                                                      Trial Court Cause No. 56631.
 No. 05-19-00865-CV         V.                        Opinion delivered by Justice Carlyle. Justices
                                                      Pedersen, III and Reichek participating.
 FIRST STATE BANK OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee First State Bank of Texas recover its costs, if any, of this appeal from
appellant Thomas G. Brown d/b/a B & B Construction Company.


Judgment entered this 5th day of November, 2019.




                                              –3–